William H. Rehnquist: We'll hear argument first this morning number oh one four sixty-three, United States versus Fior D'Italia. Ms. O'Connor.
Eileen J. O'Connor: Mr. Chief Justice, and may it please the Court. This case is about the authority of the Commissioner of Internal Revenue to assess FICA taxes that Congress has imposed on employers. It also involves the well established principle of tax litigation. It involves two key sections of the Internal Revenue Code and how they relate to each other, and it involves the evidentiary value of assessments in tax litigation. The first of the key sections is section sixty-two oh one. It appears at page sixty-two A of the appendix to our petition. It authorizes and requires the Secretary of the Treasury to make inquiries, determinations, and assessments of all taxes imposed by the Internal Revenue Code. The second key section is thirty-one eleven. It appears at page fifty-five A of the appendix to our petition. This section imposes a tax on employers. The tax is measured by the wages they pay or are deemed to have paid their employees.
William H. Rehnquist: Wh- which section is this, Ms. O'Connor? I...
Eileen J. O'Connor: Section thirty-one eleven at pa- page fifty-five A of our appendix to the petition...
William H. Rehnquist: Thank you.
Eileen J. O'Connor: This is the tax that imposes this is the provision that imposes a tax on the wages employers pay or are deemed to have paid their employees. The question this case presents is how the commissioner carries out his obligation under sixty-two oh one to assess the tax that is imposed by section thirty-one eleven. [Inaudible]
Eileen J. O'Connor: The tax in... Ms. O'Connor...
Sandra Day O'Connor: let me tell you what troubles me a little about the Government's position in the case, and I hope you will address it.
Eileen J. O'Connor: Exactly, Your Honor.
David H. Souter: Well, would that error ever be anything more than a disparity between what the employee reported and what the employer reported?
Eileen J. O'Connor: Would what, Your Honor?
David H. Souter: How am I mean the the error that that section con- I'm wondering what the error is that that section contemplates, and I can I can see it's application, let's say, if the employer simply added up the employee's reports wrong and got the wrong figure.
Eileen J. O'Connor: It could also apply just an- and sixty-two oh five is not specific to restaurants or food or beverage establishments or or tips at all, because another common error that employers can sometimes make is mis-characterizing a worker as an independent contractor, for example, and upon determining later that the person is actually an employee and they should be withholding...
Speaker: FICA...
David H. Souter: the question in another way.
Speaker: In thi- -- how come...
David H. Souter: as I understand it I mean, this is th- the I didn't didn't mean to side-track you from Justice O'Connor's question, but I'll I'll raise the thing that bothers me.
Eileen J. O'Connor: That's right, Your Honor.
David H. Souter: and I'll assume for the sake of the question that a given employer has done that.
Eileen J. O'Connor: Mhm.
David H. Souter: I also assume that if you are correct, that employer has this possibility hanging over it that that that the IRS is is going to make this kind of an assessment.
Speaker: That's that...
David H. Souter: M- my question is, is there any way that the employer can anticipate this kind of an assessment in order at least to to avoid the interest running under under this section?
Eileen J. O'Connor: Absolutely.
David H. Souter: And they were all correct, I take it.
Eileen J. O'Connor: Right, those forms arrived absolutely correct.
Speaker: January. You start setting aside for it.
David H. Souter: He may set up a res- the employer may set up a reserve,
Eileen J. O'Connor: Mhm.
David H. Souter: but as I understand it the employer is not obligated, in in effect, to to withhold upon himself, is not obligated to pay the tax on it until the assessment comes, because under under the IRS's instructions the employer pays the tax on the amounts reported to the employer even if he knows they're wrong.
Eileen J. O'Connor: That's exactly right, and that's another indication of the fact that Congress realized that this was going to be a difficult provision for employers to enact.
David H. Souter: Well, what would...
Speaker: he do -- What...
David H. Souter: would he do to anticipate it? Would he would he say I'm I'm paying you another ten thousand dollars, I don't happen to owe you that in tax now, I've paid what the law requires me to pay, and you haven't assessed anything else.
Eileen J. O'Connor: Absolutely not, Your Honor.
David H. Souter: All right, then how does the taxpayer take advantage of the provision that allows him to make a correction and avoid the interest in this case?
Eileen J. O'Connor: Well, one of the things that is somewhat troublesome about some of the briefs in front of you from the other side is that the other side is looking at this as though it were a penalty.
Speaker: something...
David H. Souter: No, I will assume it's it's no penalty.
Eileen J. O'Connor: Uh-huh.
David H. Souter: I just want to know how it works in this situation.
Eileen J. O'Connor: Right.
David H. Souter: based on what he has to report to you.
Eileen J. O'Connor: Right.
David H. Souter: You haven't assessed anything yet.
Speaker: take advantage of it?
Eileen J. O'Connor: let me point out a couple of things from your question, Justice Souter.
Speaker: Wh- where is twenty-one thirty-one...
Eileen J. O'Connor: is in our joint appendix Your -- oh, no, no, it's in the petition.
Speaker: It's at page fif-
Ruth Bader Ginsburg: help if you answered specifically whether interest does run on the period between the employer paying what the employee's reports call for and the assessment at a higher amount.
Eileen J. O'Connor: Thank you, Justice Ginsburg.
Speaker: twenty-one Q in particular.
David H. Souter: Then then how does this section have an application here? You say, well, this mitigates it,
Speaker: No, I'm sorry. If if...
David H. Souter: the employer can do is pay immediately at the moment of your assessment and therefore no interest...
Speaker: will run...
Eileen J. O'Connor: No, I did not mean to suggest that sixty-two oh five applied to this assessment, and in fact it doesn't.
Speaker: opportunity.
David H. Souter: wouldn't apply in these circumstances.
Eileen J. O'Connor: It doesn't need to, because under thirty-one twenty-one Q it's a very interesting provision.
Speaker: penalty.
Antonin Scalia: that point there is, and if you would come back to Justice O'Connor's question, which was, how could the employer ever know that there was a mistake in the assessment? And and you said, well, as soon as he knows it, he can come forward with the additional amount and there won't be any penalty, but how does he know it?
Speaker: That's the problem.
Eileen J. O'Connor: reporting on a monthly basis, and in this case there was clearly you know, we have a hundred and twenty thousand dollars of unreported credit card tips in each of the two years involved here.
Speaker: The restaurant has clear notice...
Antonin Scalia: Your a- your assessment assumed a certain unreported amount of of cash tips as well.
Speaker: Yes, it did, Your Honor.
Antonin Scalia: how is the reporter how is the employer going to know whether that's erroneous or not?
Eileen J. O'Connor: The same method that he would use to make any other determination.
Speaker: On that s- wait...
Antonin Scalia: But the burden is on him.
Speaker: [Inaudible]
Eileen J. O'Connor: Justice Scalia, the burden is on the taxpayer, and in this case the taxpayer conceded the ent- the entire amount of the adjustment...
Speaker: Page thirty-five of the joint appendix --
Anthony M. Kennedy: is on the taxpayer to give information as to which the taxpayer is not in the best p- p- pos- position to know.
Speaker: That's true, Justice Kennedy. The -- uh-huh.
Anthony M. Kennedy: how is the employer supposed to know, and you say, well, if he doesn't know he can amend later.
Eileen J. O'Connor: Actually, n- not all of that is true is Justice Kennedy.
Speaker: say, does...
Anthony M. Kennedy: how does he do that, s- s- s- sue the em-
Speaker: employee or something?
Eileen J. O'Connor: Oh, if in i- in yes, if if there were a dispute between the two over any matter the employer certainly could.
Speaker: Well you're...
William H. Rehnquist: You're talking about a tax court or...
Speaker: district court or...
Eileen J. O'Connor: Just in just as a general proposition.
William H. Rehnquist: general proposition I don't think the employer can s- s- s- subpoena the employee.
Speaker: Don't you.
Eileen J. O'Connor: That's what I meant, Your Honor.
Speaker: If if there were some other legal proceeding.
Anthony M. Kennedy: he ought to fire the employee and then be subjected to a wrongful discharge suit and then subpoena the information so that he can give it to you.
Eileen J. O'Connor: Well, actually, there is no evidence in the record on whether the individual employees were audited or not.
Speaker: on that point.
Anthony M. Kennedy: have the capacity to do it and the employer doesn't.
Eileen J. O'Connor: That's that's true, Justice Kennedy.
Stephen G. Breyer: And that's just luck, because I thought Justice O'Connor's original question was, look, we can all do this, it's so simple.
Eileen J. O'Connor: I'm sorry I I didn't...
Speaker: And now is there anything else...
Stephen G. Breyer: is there anything else that i- di- that this restaurant owner has it in his power to do? Other than write the check.
Eileen J. O'Connor: A- absolutely Your Honor, and...
Speaker: What is that?
Eileen J. O'Connor: question.
Speaker: worker...
Stephen G. Breyer: eight percent.
Speaker: Right. Per month. Right.
Stephen G. Breyer: It is about people who satisfy all these other minimums it is not about people they can even get a tax credit for this...
Speaker: Right.
Stephen G. Breyer: I'll save that question.
Speaker: I'm...
Stephen G. Breyer: interested in the answer to Justice O'Connor's question, in what I'd call the mind run, mainstream, basic, typical situation, and that is, what is that answer? So far I'm concluding he can...
Speaker: do nothing. Oh  tell me the answer. Yeah.
Eileen J. O'Connor: restaurant can do is show evidence that would tend to determine, or help determine the amount of the tips, how many wha- what kind of a restaurant you have, how upscale it is, where it's located, the kind of meals you serve in fact, the IRS has a procedure where restaurants can show all that information, a sample menu to get below the eight percent.
Speaker: To to justify in court. Right.
Stephen G. Breyer: I think in typical cases like this one, the restaurant will have paid more they will have assumed that it is more than eight percent.
Eileen J. O'Connor: Right.
Stephen G. Breyer: All right.
Speaker: Now, we're only...
Stephen G. Breyer: talking...
Speaker: about...
Stephen G. Breyer: an area that's well above that, and in respect to the area well above that.
Eileen J. O'Connor: The taxpayer here had the opportunity to do that.
Speaker: things that you...
Sandra Day O'Connor: acknowledge at least that it's virtually impossible for the taxpayer to get that information? I mean, the taxpayer has the reports from the employees,
Speaker: and that's all. And...
Sandra Day O'Connor: how as a practical matter, is the taxpayer going to establish there's something different? I mean, we we we know in terms of generoli- in generalities, we're told that there are l- less tips paid for bills paid in cash than by a credit card.
Eileen J. O'Connor: That has been an assertion that is unproven in the record.
Sandra Day O'Connor: So you don't...
Speaker: accept...
Sandra Day O'Connor: that as proof.
Speaker: So what's the tax   so what's the employer...
Sandra Day O'Connor: going to do?
Eileen J. O'Connor: It it may or may not be true.
Speaker: Let me ask you one other...
Sandra Day O'Connor: thing.
Stephen G. Breyer: Mhm.
Sandra Day O'Connor: system.
Speaker: Right?
Sandra Day O'Connor: that Congress passed to address this very problem?
Speaker: What...
Sandra Day O'Connor: percentage of restaurants e- have used TRAC? Do the does the record tell us that?
Eileen J. O'Connor: No, the record doesn't tell us.
Speaker: They never did that, they didn't do it in the...
Eileen J. O'Connor: district court, either.
David H. Souter: Where would the taxpayer get the information? The only thing the taxpayer has got are the employee's returns or to the taxpayer and your assessment.
Speaker: Well...
David H. Souter: the taxpayer going to get the information that would allow it to do what you say in theory it could do?
Speaker: [Inaudible]
Eileen J. O'Connor: magically, since its concession in the district court, at the appellate level and again in its briefs before this Court, the respondent has come up with all sorts of ideas that might challenge the amount of the assessment.
Speaker: Even if the...
Ruth Bader Ginsburg: in this case whatever may be in the next case, there is a stipulation in this case...
Speaker: Mhm.
Ruth Bader Ginsburg: not contesting the method.
Eileen J. O'Connor: We don't know whether the taxpayer here was paying the minimum wage, because none of that was in the record, because the assessment amount was conceded.
Speaker: in this case.   Yes.
Antonin Scalia: Go over that again.
Eileen J. O'Connor: The social security trust fund, so to speak.
Antonin Scalia: Is it So to speak, yes.
Eileen J. O'Connor: Well, it is a matter of Government accounting.
Speaker: As as a matter of Government accounting.
Antonin Scalia: a fantasy, isn't it? I mean, it's it all goes into one pot, doesn't it?
Eileen J. O'Connor: A- as as a matter of Government accounting, there are funds that that are...
Speaker: So purely as an accounting...
Antonin Scalia: matter it makes a difference,
Speaker: is that it?
Eileen J. O'Connor: As as a Government funding matter.
Speaker: As a Government funding matter.
William H. Rehnquist: the taxpayer It d- it makes no difference, I take it.
Eileen J. O'Connor: From the point of view of the taxpayer, it will make a difference if they use tips to satisfy their minimum wage requirement,
Speaker: and on this...
Eileen J. O'Connor: record we don't know.
William H. Rehnquist: And if if they don't, it it won't make that a d- a differen-
Eileen J. O'Connor: It will well, the- no, that's not entirely true, because it's an optional credit.
Speaker: which they might prefer to do.
Anthony M. Kennedy: what happens if the employer doesn't have enough gross or n- enough n- u- I guess, gross income to offs- to offset the credit? Then then he has to b- be stuck with the difference, right?
Eileen J. O'Connor: Well, it is a nonrefundable credit, and that means that you can either use the credit as an offset to your income tax, and what you're suggesting is they don't have any income tax.
Speaker: year.
Stephen G. Breyer: the qu- the question, and to be overstate the point, I'm not buying into this argument at the moment, I but I do want to hear your response.
Eileen J. O'Connor: Congress had the opportunity to s- say that no, the IRS does not have t- have the authority to do what has been referred to here as aggregate assessments.
William H. Rehnquist: Y- You said the assessment is presumptively correct, isn't it, under the statute?
Eileen J. O'Connor: Not under the statute, Justice Rehnqu- Chief Justice Rehnquist, but rather under the laws that this Court has observed.
Anthony M. Kennedy: Well, you take the position it is presumed to be correct, don't you?
Eileen J. O'Connor: It is u- U- United States versus Janis stands for the proposition that an assessment is valid unless it is without any foundation.
Speaker: [Inaudible]
Speaker: [Inaudible]
David H. Souter: No please go...
Speaker: ahead.
Antonin Scalia: it it has a foundation if three-quarters of it is true?
Eileen J. O'Connor: Pardon me?
Antonin Scalia: It has a foundation if three-quarters of it is...
Speaker: true? Is that what having a foundation means?
Eileen J. O'Connor: I think is much, much lower than that.
Speaker: So if...
Eileen J. O'Connor: this one has a foundation.
Antonin Scalia: One one penny on the dollar is accurate, that a- it has a foundation?
Speaker: Oh I I I think that would be...
Eileen J. O'Connor: pushing it a little far,
Speaker: Your Honor, and that's not what United States versus Janis would require.
Antonin Scalia: mean that there's some reason to believe that the full amount is accurate, not that three-quarters of it is accurate.
Eileen J. O'Connor: That's not what this Court has held, i- particularly in United States versus Janis, where in fact the assessment there was based on an estimate of wagering taxes.
Speaker: worth of wages.
David H. Souter: rule assume that the taxpayer is, in fact, in a position to prove the correct figure if the assessment is wrong?
Eileen J. O'Connor: Not necessarily, Your Honor, and it is incumbent upon any taxpayer upon whom a tax is imposed to maintain whatever books and records...
Speaker: they can.
David H. Souter: comes back to the question I've asked before.
Eileen J. O'Connor: Well, i- the taxpayer is in a business that requires a lot of things.
Speaker: can assume that if...
David H. Souter: short of the restaurant's hiring someone to bird dog every single waiter and waitress to see what, in fact, the tip was, I don't see how the employer here could collect the information.
Eileen J. O'Connor: The waiter...
Speaker: can also write...
Eileen J. O'Connor: down his tips in a little book, and there are...
Speaker: daily reports for it that the IRS provides.
David H. Souter: is in fact not telling the cold truth.
Eileen J. O'Connor: That is...
Speaker: why restaurants -- every employer should hire...
Eileen J. O'Connor: reliable people who they can trust to follow the rules.
William H. Rehnquist: Very well, Ms. O'Connor.
Tracy J. Power: Hm M- m- mes- may it please the Court, Your Honor.
Speaker: my neighbor had.
John Paul Stevens: one question that really is puzzles me in this case? I I can't follow the...
Speaker: cows and all that...
John Paul Stevens: But you did have records, written records that showed that the actual amount of the tips c- paid by credit card and so forth to the people in question here was substantially larger than you reported.
Tracy J. Power: We do not know to what extent, if any, those credit card tip amounts, or the amount on the credit card tip slot on a credit card, was in fact received by an employee, a tip received by an employee that is wages subject to the act.
Speaker: what...
John Paul Stevens: credit cards d- they go to the restaurant, u- doesn't the restaurant turn the cash over to the employee?
Tracy J. Power: The the res- restaurants handled it i- in a in a variety of different ways.
Speaker: We do...
John Paul Stevens: don't you know what the practice is in your own restaurants?
Tracy J. Power: Y- we would know what what each individual restaurant would know what is done i- in basic practice in their restaurant, but how much of if any, of that credit card amount was retained by any individual employee, we...
Speaker: do not know.
John Paul Stevens: the I understand the waiter may have split the tips with the busboy and so and so on, but the total amount of tip on the credit card slip was paid to some employee, was it...
Speaker: not?
Tracy J. Power: we don't even know whether it's a tip.
Speaker: be a tip. There...
William H. Rehnquist: restaurant.
Tracy J. Power: Would know whether that credit card amount was, in fact, a tip? No.
Speaker: circumstance where a cus-
Speaker: on the credit card...
Sandra Day O'Connor: As a tip? I I seem to recall seeing a...
Speaker: space on...
Speaker: restaurant charges...
Sandra Day O'Connor: that says tip, X amount, you fill it in.
Tracy J. Power: And that's correct, and if I went in and I didn't have any cash in my pocket and I said to the waiter, you know, I'm going to leave some extra tip on here, I need to pay for the valet when I leave, I'm going to put five bucks extra on here, can you give me the cash, yes, it's possible that there's...
Speaker: tips on there.
Stephen G. Breyer: The question is what's normal, and normal tip is tip, and I don't understand the chickens and the cows exactly becau- I- in may my copy of the code here it says it s- doesn't say, it says the employer, there is imposed on the employer an excise tax equal to six point two percent of wages, and it says, including tips, so I don't see how what your argument is that the tax isn't authorized.
Speaker: authorized.
Tracy J. Power: of an individual...
Speaker: employee. It's  and they have...
Tracy J. Power: what their assessment stands for is a is a tax on my gross tip payroll.
Speaker: that is not a tax...
Stephen G. Breyer: that basic point.
Tracy J. Power: My reply to that is, well we started out by saying it's wages, including the tips of the employee, and they did not give us a bill for wages which are the tips of the employee.
Speaker: tax.
Anthony M. Kennedy: th- that's that's a different argument from the one that we've been wrestling with, which is whether or not you have within your auth- authority and control an a an ability to calculate the basis for challenging the assessment.
Speaker: We do not.
Anthony M. Kennedy: began by saying, well, they they differ and, g- frankly, I I don't give much force to that argument.
Tracy J. Power: The employer does not know how the tips, the credit card tips are distributed.
Speaker: It's not as if...
Anthony M. Kennedy: get the credit card receipt?
Speaker: At the end of the...
Anthony M. Kennedy: the employer can set up any system the employer wants.
Tracy J. Power: At the end of the evening the employer would cash out all the employees and would turn over credit card tips to employees who might have received credit card receipts, and those employees would then decide among themselves to whom in what amount they are going to share those tips that they have received, along with any cash...
Speaker: tips that they may have...
Sandra Day O'Connor: has an aggregate at that point, some that appears from the credit cards to have been paid out in tips, no matter how it's...
Speaker: shared.
Anthony M. Kennedy: he has the ability.
Tracy J. Power: I don't really think he can make that a condition of employment.
Speaker: so forth. Those...
Anthony M. Kennedy: all the more all the more reason why the employer should have a strong interest in knowing how the division is being made.
Tracy J. Power: Well, I think that there are many employees who do not want the employer to have anything to do to know to do with the tip-sharing arrangements.
Speaker: Not only that, you have...
Ruth Bader Ginsburg: Power,
Tracy J. Power: Sorry.
Ruth Bader Ginsburg: has an obligation to pay FICA tax, and has an obligation to pay it on the total earnings, and it's it isn't your cow analogy didn't just pass me by, because the tax on the employer is independent of the tax on the employee.
Tracy J. Power: That's correct.
Ruth Bader Ginsburg: So it's the employer's cow.
Speaker: belongs to the employer.
Tracy J. Power: there is no question that the employer owes a FICA tax.
Speaker: long...
Ruth Bader Ginsburg: in fact, you stipulated, that you don't dispute the facts, the estimates, or determinations used by the IRS as a basis for its calculation of an amount of aggregate unreported tip income by all directly and indirectly tipped employees, this is yours, this on page thirty-five of the joint appendix.
Tracy J. Power: I do not dispu- we did not dispute the amount of the IRS' aggregate assessment, because of all employees collectively, because we simply do not have the information to dispute that.
Speaker: assessment in this case.
Ruth Bader Ginsburg: we know that there is a disparity between what's reported and what is actually paid in tips.
Tracy J. Power: There's plenty that the Government can do.
Speaker: Congress says should be done.
Ruth Bader Ginsburg: proposed, and tell me if I'm wrong about this, at that the Government go one by one after the employees, and am I correct in saying that the same method would be used by the Government if it went against an individual server, that it you are resisting the Government using against the restaurant.
Speaker: when the g-
Tracy J. Power: entirely different, because, and as the McQuatters case that's cited in the briefs by both parties illustrates, in that circumstance, the individual waiter has an opportunity to bring any defenses he has to the Government's assessment forward, and we are denied every possible...
Speaker: defense by that scenario.
Ruth Bader Ginsburg: specific, please.
Tracy J. Power: The employee disputes the estimate.
Speaker: the tips weren't as great as you think.
William H. Rehnquist: What is stiffing?
Tracy J. Power: No no tip...
Speaker: Oh.
Tracy J. Power: Sorry.
Speaker: Let's let's assume...
Speaker: the Government did...
John Paul Stevens: any of that can get you below the amount that shows up on the credit cards, because for example, say that one one employee got two thousand dollars in tips, and he could have a defense that I passed out six hundred dollars to the busboys, so maybe his liability is less, but it still seems to me the employer would have to at least pay the a- aggregate amount on the credit...
Speaker: cards. I just don't understand how you get around that.
Tracy J. Power: there is a there's a the situation where you could have many employees.
Speaker: percentage...
John Paul Stevens: explain why a- assessments might be wrong as to individual employees, but you still doesn't reduce the gross amount in the tip column on the credit card.
Tracy J. Power: It it does reduce the...
Speaker: gross amount...
Tracy J. Power: that the employer would have to owe, because if any of that credit card tips that you're assuming is in effect a tip...
Speaker: was...
Tracy J. Power: received by somebody who made less than twenty dollars a month, the employer doesn't owe any tax on...
Speaker: that. Or --
David H. Souter: that's a possibility.
Speaker: But wouldn't...
David H. Souter: it suffice on any rule of probability if the Government did just what Justice Stevens described? It's quite true, yes, there might have been an extraordinary turnover, if there is, the employer can come in and say so.
Tracy J. Power: No, because you go back to thirty-one eleven and Congress did not impose a tax on i- on the aggregate earnings of all employees collectively.
Speaker: Congress...
Stephen G. Breyer: there is...
Speaker: that even if...
Stephen G. Breyer: you had the perfect evidence, even if there was a memo beyond dispute, written by the accountant and and signed by all the employers that said, after the most thorough investigation of this restaurant I am telling you privately, and you agree, that the total tips earned that are eligible for social security are three hundred and fifty thousand, so it's signed by fifteen bishops, you know, absolute, dead right, you're saying that even if that's so, he still doesn't owe it because in the memo it doesn't say which employees.
Tracy J. Power: I think that it needs to say which employees earned which amount, and that's what the tax was imposed upon, and if on the other hand you had all of the employees say yes, I earned this, yes, I earned this, yes, I earned this, then you would have that individual...
Speaker: determination.
Stephen G. Breyer: been anything held, is there, that where an employer clearly owes a tax to the Government, based because of the earnings of the employee, and there can be different contexts where that comes up, the evidence that he owes that has to name or pick out which employee? I assume if there were a case that ever said that you would have cited it, and I doubt that there is.
Tracy J. Power: I don't think that...
Speaker: there is.
Stephen G. Breyer: there isn't, then that's my problem.
Tracy J. Power: I m- I think that it's in thirty-one eleven.
Speaker: I think that this Court has...
Tracy J. Power: already held that the tax is...
Speaker: imposed upon...
William H. Rehnquist: thirty-one eleven? It's just two sentences.
Tracy J. Power: Well, thirty-one eleven, it says wages well we- thirty-one eleven says wages I'm sorry, Your Honor, I don't have Equal to the following percentage of wages as defined in section thirty-one twenty-one A, the taxes posed on something called wages, that is defined in thirty-one twenty-one A.
Speaker: as anything but...
William H. Rehnquist: thirty-one twenty-one A in...
Speaker: your brief?
Tracy J. Power: on the next page, page fifty-six of the Government's appendix to the petition, and it says, the term wages means all remuneration for employment, and it goes on, they only have one of the the individual terms listed.
Speaker: specific...
William H. Rehnquist: you're y- but you're telling us this shows your point, and you point to the language that you think it does.
Tracy J. Power: Thirty-one eleven imposes a tax...
Speaker: on wages.
William H. Rehnquist: doesn't say individual wages paid to each individual.
Tracy J. Power: It says wages as defi- defined in...
Speaker: thirty-one twenty-one A. Thirty-one...
William H. Rehnquist: we turn to thirty-one twenty-one, and where is it in there that it makes your point?
Tracy J. Power: Be- but when you go through each one of the...
Speaker: twenty-one...
William H. Rehnquist: here for, to go through something.
Tracy J. Power: Okay, well, the foo- the twenty-one exceptions to thirty-one twenty-one A list individual things like whether an employee participates in a health insurance plan, whether an employee has a four oh one K plan, w- the exc- the extent to which an employee's wages go above or below the social...
Speaker: security wage base.
David H. Souter: accuracy of the figure, perhaps, which you said really is not your point.
Speaker: Well, this Court has already held...
Tracy J. Power: that that that's not the way the cu- the tax works.
Speaker: individual payment...
William H. Rehnquist: two Flora cases, neither of which is cited in your brief.
Speaker: are you re-
Tracy J. Power: versus United States, and I believe it's footnote thirty-seven in Flora versus...
Speaker: United States.
William H. Rehnquist: versus United States.
Tracy J. Power: Well, we re- referenced them in our complaint, Your Honor.
Speaker: paragraph fourteen of our complaint.
William H. Rehnquist: Does it give a citation there?
Tracy J. Power: Yes, Your Honor.
William H. Rehnquist: Well but that was just about whether or not the tax court had jurisdiction if there if if the assessment wasn't completely paid beforehand, wasn't it?
Tracy J. Power: Yes, but I believe that footnote thirty-seven in that belie- br- in that opinion said that the Court agreed that the excise tax, like a FICA tax, is a divisible tax.
Speaker: of...
Sandra Day O'Connor: passed something called the TRAC law in nineteen ninety-eight to deal with this very problem of tips and the FICA tax, did it not?
Tracy J. Power: Not technically, Your Honor.
Speaker: that was written between...
Sandra Day O'Connor: there was a section in nineteen ninety-eight passed by Congress, section thirty-four fourteen of the Internal Revenue Service Restructuring and Reform Act providing that im- IRS would not threaten a taxpayer audit to coerce the taxpayer into entering a tip-reporting alternative commitment agreement, so at least Congress acknowledged...
Speaker: Congress acknowledged that the a-
Tracy J. Power: I- it acknowledged that the agreement existed,
Speaker: but Congress...
Sandra Day O'Connor: was assuming there were assessments going on of employers for this...
Speaker: liability?
Tracy J. Power: that time, because there i- two documents at the very end of the joint appendix that a- are Government documents, and they indicate that the- that they were not doing the employer-only assessments at that time.
Sandra Day O'Connor: When did the IRS start doing these aggregate assessments?
Speaker: Do you know when that started?
Tracy J. Power: doing them about nineteen ninety-two, ninety-three and you had asked the question earlier, how many TRAC agreements are there that have been signed.
Speaker: two hundred thousand...
Sandra Day O'Connor: provision that I asked you about was made in nineteen ninety-eight, so that was well after the beginning of aggregate assessments.
Tracy J. Power: And long after the IRS had announced that they were not doing aggregate assessments.
Anthony M. Kennedy: The the gravamen of your of your brief is that as a principle an assessment shouldn't be imposed on the taxpayer unless the taxpayer has the information to contradict the assessment, which certainly makes a lot of common sense.
Tracy J. Power: Well, I think that...
Speaker: Or is it...
Anthony M. Kennedy: just kind of a due process fairness thing?
Speaker: Well...
Anthony M. Kennedy: specific principle you can point to to to show the correctness of that assumption?
Tracy J. Power: Well, I think that there's thirty years of congressional history that clearly shows that Congress did not intend for the employer to be put in this position, that Congress did not intend for the employer to be ha- to be required to police and monitor the reporting of employees, and effectively that's what the IRS's...
Speaker: interpretation does.
Anthony M. Kennedy: you have you have no s- specific authority or precedent for the proposition that an assessment should not be imposed on a taxpayer unless the taxpayer is in a good or perhaps best position to contradict the assessment?
Tracy J. Power: I think that we have plenty of authority for the proposition that the assessment in this case is unauthorized because it's on the collective wage-earnings...
Speaker: Well but no that but that wasn't...
Anthony M. Kennedy: what I asked you.
Tracy J. Power: That i- that a t- on- a tax cannot be imposed...
Speaker: upon...
Anthony M. Kennedy: cannot be imposed on the taxpayer unless the taxpayer has the capacity or the ability to contradict it.
Speaker: Mi- the best I can tell you...
Anthony M. Kennedy: everybody should know, but that doesn't usually work.
Tracy J. Power: I think that the burden of presumption and the burden of proof that they have put forth is premised upon the the u- understanding that the person with that burden has the records and is in the best position to respond, and that does not characterize this situation.
Speaker: existing here.
Ruth Bader Ginsburg: situations in the tax law where the Government knows that income has been underreported? Aren't estimates made in many different contexts where the taxpayer doesn't keep reliable records, and so the Government has to f- find some way of measuring what the sha- tax should be, so it does an estimate? Isn't that...
Speaker: common?
Tracy J. Power: one of those cases it's the the person responsible for keeping the records is the one taxed.
Speaker: and coming back and...
Ruth Bader Ginsburg: because when I asked you, are they making an estimate in that case, and you started to say no, because the the taxpayer, th- the individual servers have all these...
Tracy J. Power: Excuses or...
Speaker: defenses?
Ruth Bader Ginsburg: Yes.
Speaker: They can.
Ruth Bader Ginsburg: an estimate.
Tracy J. Power: They can.
Speaker: They can...
Ruth Bader Ginsburg: that you are resisting when it's applied to the employer.
Tracy J. Power: Because we are we don't have the same defenses that the waiter and the waitress does.
Speaker: a-
Ruth Bader Ginsburg: can the IRS are you suggesting they should go after the employees, and then when they know the amount based on the extra tax the employee will have to pay, then say, okay, employer, you paid the same amount, but practically can the IRS, does it have the facilities to go audit every waiter and busboy and...
Tracy J. Power: There's no requirement that they audit every waiter or busboy.
Speaker: do anything about it.
Ruth Bader Ginsburg: maybe it isn't cost-effective to go after the individual employees.
Tracy J. Power: Well, I don't think it's very cost-effective to do this one,
Speaker: when the employer is paying it out of one...
Ruth Bader Ginsburg: is owed independently, which is what I s- started to ask you about when you gave your cow example.
Tracy J. Power: Because that's what Congress said...
Speaker: Thank you, Ms. Power.
William H. Rehnquist: Ms. O'Connor, you have three minutes remaining.
Anthony M. Kennedy: M- Ms. O'Connor, at the very outset you said that three eleven imposed a tax on wages paid or deemed to have been paid.
Eileen J. O'Connor: Is the word deemed in the statute?
Anthony M. Kennedy: Yes.
Eileen J. O'Connor: I believe so.
Anthony M. Kennedy: Well, I'll f- I'll I'll find it, if you the...
Speaker: Yes.  I- page on page...
Eileen J. O'Connor: fifty-eight A thirty-one twenty is where thirty-one twenty-one Q appears, and remember that is a section that provides definitions.
Anthony M. Kennedy: Well, except I think the deeming refers to the time of payment, not to the fact of payment, but I'll I'll look at that.
Eileen J. O'Connor: I think you're right about that, Your Honor.
Speaker: It's at page fifty-eight A.
Sandra Day O'Connor: been m- making these assessments, please,
Speaker: Ms. O'Connor?
Eileen J. O'Connor: that it did start around nineteen ninety-two and nineteen ninety-three, and the information that the IRS is gathering on the forms eighty twenty-seven demonstrated the extent of the problem that Congress suspected did exist about substantial underreporting of tip income.
Ruth Bader Ginsburg: In view of all the questions about the proper computation, why has the Government resisted notice and comment rulemaking to come up with a fair formula, because the the contention is that the Government's formula exaggerates the income, exaggerates the tip income.
Eileen J. O'Connor: Th- that is certainly the contention, and there have been, however, no facts to show whether that's that's true or not, because in each of the cases, not only the Ninth Circuit below, but in each of the other three cases that we cite in our brief decided by the Seventh, Eleventh, and the Federal Circuits, no evidence was ever submitted to show that the tips were overstated...
Ruth Bader Ginsburg: in any...
Ruth Bader Ginsburg: why not em- employ that fair procedure of going through the notice and comment, and then I think that was what Judge Kozinski said would do.
Eileen J. O'Connor: Yes, he did.
Speaker: entirely excludes section...
William H. Rehnquist: Judge Kozinski did say that, so the case is submitted.